     Case 2:20-cv-02280-RFB-BNW Document 13 Filed 01/28/21 Page 1 of 4



 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Kevin S. Sinclair, Nevada Bar Number 12277
 7     ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
 8   16501 Ventura Boulevard, Suite 400
     Encino, California 91436
 9   Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   COMMONWEALTH LAND TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                        DISTRICT OF NEVADA
17

18
      HSBC BANK USA, NATIONAL                     Case No.: 2:20-cv-02280-RFB-BNW
19
      ASSOCIATION, AS TRUSTEE FOR
      LEHMAN MORTGAGE TRUST                        STIPULATION AND PROPOSED
20
      MORTGAGE PASS-THROUGH                        ORDER EXTENDING DEFENDANT
      CERTIFICATES SERIES 2006-7,                  COMMONWEALTH LAND TITLE
21
                                                   INSURANCE COMPANY’S TIME TO
                           Plaintiff,              RESPOND TO MOTION FOR
22
                                                   REMAND [ECF No. 10] AND MOTION
                    vs.                            FOR FEES AND COSTS [ECF No. 11]
23
      FIDELITY NATIONAL TITLE GROUP,               (First Request)
24
      INC., et al.,
25
                           Defendants.
26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595740.1
     Case 2:20-cv-02280-RFB-BNW Document 13 Filed 01/28/21 Page 2 of 4



 1              Defendant Commonwealth Land Title Insurance Company (“Commonwealth”) and
 2   Plaintiff HSBC Bank USA, National Association, as Trustee for Lehman Mortgage Trust
 3   Mortgage Pass-Through Certificates Series 2006-7 (“HSBC”) (collectively, the “Parties”), by and
 4   through their counsel of record, hereby stipulate and agree as follows:
 5              1. On December 16, 2020, HSBC filed its Complaint in the Eighth Judicial District
 6                 Court, Case No. A-20-826559-C [ECF No. 1-1];
 7              2. On December 16, 2020, Commonwealth filed a Petition for Removal to this Court
 8                 [ECF No. 1];
 9              3. On January 14, 2021, HSBC filed a Motion for Remand [ECF No. 10];
10              4. On January 14, 2021, HSBC filed a Motion for Costs and Fees [ECF No. 11];
11              5. Commonwealth’s deadline to respond to HSBC’s Motion for Remand and Motion for
12                 Costs and Fees is currently January 28, 2021;
13              6. Commonwealth’s counsel is requesting an extension until Thursday, February 18,
14                 2021, to file its response to the pending Motion for Remand and Motion for Costs and
15                 Fees;
16              7. Commonwealth requests a brief extension of time to respond to the Motion for
17                 Remand and Motion for Costs and Fees to afford Commonwealth additional time to
18                 respond to the legal arguments set forth in HSBC’s motions;
19              8. HSBC does not oppose the requested extension;
20              9. This is the first request for an extension which is made in good faith and not for
21                 purposes of delay;
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595740.1
     Case 2:20-cv-02280-RFB-BNW Document 13 Filed 01/28/21 Page 3 of 4



 1              IT IS SO STIPULATED that Commonwealth’s deadline to respond to HSBC’s Motion
 2   for Remand [ECF No. 10] and Motion for Costs and Fees [ECF No. 11] is hereby extended
 3   through and including February 18, 2021.
 4

 5   Dated: January 22, 2021                    EARLY SULLIVAN WRIGHT
                                                 GIZER & McRAE LLP
 6
                                                By:     /s/-- Sophia S. Lau
 7                                                     SCOTT E. GIZER
                                                       SOPHIA S. LAU
 8                                                     Attorneys for Defendant COMMONWEALTH
                                                       LAND TITLE INSURANCE COMPANY
 9

10   Dated: January 22, 2021                    SINCLAIR BRAUN LLP
11                                              By:     /s/-Kevin S. Sinclair
                                                       KEVIN S. SINCLAIR
12
                                                       Attorneys for Defendant COMMONWEALTH
                                                       LAND TITLE INSURANCE COMPANY
13

14
     Dated: January 22, 2021                    WRIGHT FINLAY & ZAK, LLP
15
                                                By:     /s/-Lindsay D. Robbins
16                                                     LINDSAY D. ROBBINS
                                                       Attorneys for Plaintiff HSBC BANK USA,
17                                                     N.A.

18
     IT IS SO ORDERED:
19

20
     Dated: January 28, 2021                       By:
21
                                                         RICHARD F. BOULWARE, II
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                                   2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595740.1
     Case 2:20-cv-02280-RFB-BNW Document 13 Filed 01/28/21 Page 4 of 4



 1                                       CERTIFICATE OF SERVICE
 2

 3              I hereby certify that on January 22, 2021, I electronically filed the foregoing with the
 4   Clerk of the Court using the CM/ECF system which will send notification of such filling to the
 5   Electronic Service List for this Case.
 6              I declare under penalty of perjury under the laws of the United State of America that the
 7   foregoing is true and correct.
 8

 9

10                                                  /s/ D’Metria Bolden
                                                     D’METRIA BOLDEN
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     595740.1
